Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional 
“control apparatus” in claim 1
The generic placeholder is “control apparatus” and the functional language attributed the “control apparatus” includes: “configured to modify the alignment of the observation direction in a projection into a plane perpendicular to the beam axis in a manner 15dependent on an advance direction of the cutting process.”
Structure “read into” the claims from the specification to support the claimed functional language includes “The control apparatus 19 includes a computing 
unit or computer processing system coupled with or including non-transitory 
computer readable medium encoding instructions” or PID controller (See Paragraphs [0063] and [0101])


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 1 recites “control apparatus configured to modify the alignment of the observation direction in a projection into a plane perpendicular to the beam axis in a manner 15dependent on an advance direction of the cutting process.” It is not clear if the disclosure in the specification as originally filed mentions any device which may be construed as structure for reasonably conveying to one having ordinary skill in the art as to how the control apparatus is to be configured. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 33 recites the limitation "the discontinuous action controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 34 recites the broad recitation continuous action controller, and the claim also recites in particular PID controller which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over as being anticipated by Hesse et al (DE 102011003717) with references made to English equivalent (US 2013/0319980) in view of Kessler at al (US 2004/0026389).

Hesse discloses regarding claim 1, a focusing element 4 for focusing a laser beam 3 (Paragraph [0045]), an image capture apparatus 10 for capturing a region 21, to be monitored, of the workpiece (See Paragraphs [0050] and [0051]) Fig 1 shows an observation beam 11a for observing the interaction region 21 from a direction extending at an angle to the beam axis of the high energy beam (90 degrees) Fig 2 shows an image of the workpiece which is captured which would be created by an imagining optic system, an evaluation apparatus 18 is configured to determine a variable formed during the cutting process. (See Paragraphs [0051]-[0055]) Hesse fails to discloses a control apparatus for modifying the alignment of the observation direction. Kessler discloses adjusting the field of observation of the observation beam using a stop 11 (See Paragraphs [0020] and [0034]). It would have been obvious to adapt Hesse in view of Kessler to provide the control apparatus for modifying the alignment of the observation direction to continuously monitoring the laser machining operation.

Hesse discloses Regarding claim 2, the high-energy beam is a laser beam. (See Paragraph [0045]) Regarding claim 3, Fig 1 shows the observation beam being modified in a plane perpendicular to the energy beam. In the annotated figure below, the dotted arrow show the beam being modified in a plane which is perpendicular.

Regarding claim 4, Hesse fails to disclose regarding claim 4, the stop. Kessler discloses a laser machining device having an image capture apparatus 10 having a stop 11 and a sensing or detecting device. (See Fig 1 and Paragraphs [0019], [0020]) Regarding claims 5-10, the stop 11 is moveable. As the field of view is modified, a plurality of images from different angles would be captured. It would have been obvious to adapt Hesse in view of Kessler to provide the stop for selecting the field of view of the interaction zone. Kessler discloses sliding the stop which would change the alignment of the observation beam but fails to disclose a controller for modifying the alignment. It would have been obvious to adapt Hesse in view of Kessler to provide the modification of the alignment dependent on a direction of the cutting process as one would change the field of view to maintain focus on the current machining location also providing a broadly mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. 

Regarding claims 11, 13-17, Hesse fails to disclose the observation direction extending counter to an advance direction of the cutting process. However, it would have been obvious to extend the observation direction in any desired area depending on the desired area for generating images of the cutting process. 



Claims 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over as being anticipated by Hesse et al (DE 102011003717) with references made to English equivalent (US 2013/0319980) in view of Kessler at al (US 2004/0026389) and Stork Genannt Wersborg (US 2011/0278277) hereinafter referred to as Stork.

The teachings of Hesse have been discussed above. Hesse discloses the control apparatus is configured to determine cutting front angle. (See Paragraph [0017]) Hesse fails to disclose regarding claims 24-2, wherein the device further comprises a closed-loop control apparatus for regulating the cutting front angle to a predetermined constant value by influencing at least one manipulated parameter of the cutting process. Stork discloses a laser processing operation having closed-loop control for controlling a process parameter based on the compared values. (See Paragraphs [0016], [0039]) It would have been obvious to adapt Hesse in view of Stork to provide the closed-loop control apparatus for regulating the cutting front angle to a predetermined constant value by influencing at least one manipulated 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


11/10/2021